 

Exhibit 10.4

 

TRIPADVISOR, INC. RESTRICTED STOCK UNIT AGREEMENT

(International)

 

THIS RESTRICTED STOCK UNIT AGREEMENT (this “Agreement”), dated as of the grant
date specified on the Grant Details referenced below (the “Grant Date”), between
TripAdvisor, Inc., a U.S. Delaware corporation (the “Company”), and the
employee, director or consultant of the Company or one of its Subsidiaries or
Affiliates designated on the Grant Details (as defined below) (the “Eligible
Individual”), describes the terms of an Award of restricted stock units (“RSUs”)
to the Eligible Individual by the Company (the “Award”).  

All capitalized terms used herein, to the extent not defined, shall have the
meanings set forth in the Company’s 2018 Stock and Annual Incentive Plan or any
subsequent plan adopted by the Company (in either case, the “Plan”).

1.Award and Vesting of RSUs

(a)Subject to the terms and conditions of this Agreement, the Plan and the Grant
Details, the Company hereby grants RSUs to the Eligible Individual.  Reference
is made to the “Grant Details” that can be found on the equity plan website of
the current professional selected by the Company to administer the Plan (the
“Plan Administrator”), currently located at www.netbenefits.fidelity.com (or any
successor equity administration system selected by the Company to manage the
Plan from time to time).  The Grant Details, which set forth the number of RSUs
granted to the Eligible Individual by the Company, the Grant Date and the
vesting schedule of the RSUs (among other information), are hereby incorporated
by reference into, and shall be read as part and parcel of, this Agreement.  

(b)Subject to the terms and conditions of this Agreement, the Grant Details and
the Plan, RSUs shall vest and no longer subject to any restriction (such period
during which restrictions apply referred to as the “RSU Restriction Period”) on
the dates detailed in the Grant Details.

2.Settlement of RSUs

As soon as practicable after any RSUs have vested and are no longer subject to
the RSU Restriction Period (but in no event later than sixty (60) days
thereafter), such RSUs shall be settled.  Subject to Section 7 (pertaining to
the withholding of taxes), for each RSU settled pursuant to this Section 2, the
Company may, in its sole discretion, settle the RSUs in cash and shares by
causing to be delivered to the Eligible Individual one or more unlegended,
freely-transferable stock certificates in respect of such Shares issued upon
settlement of the vested RSUs.   Notwithstanding the foregoing, the Company
shall be entitled to hold the Shares issuable upon settlement of RSUs that have
vested until the Company or Plan Administrator shall have received from the
Eligible Individual a duly executed Form W-9 or Form W-8, as applicable, as well
as such other documents as may be legally required.

Non-U.S. Employee – Version March 2020

 

--------------------------------------------------------------------------------

 

3.Termination of Employment

(a)In the event a Termination of Employment of the Eligible Individual occurs
during the RSU Restriction Period for any reason (whether or not in breach of
local labor laws), except as otherwise provided in the Plan or any written
employment agreement between the Company and the Eligible Individual (an
“Employment Arrangement”), the Eligible Individual’s right to receive the RSUs
under the Plan, if any, will terminate effective as of the date of the
Termination of Employment and will not be extended by any notice period mandated
under local law (e.g., active employment would not include a period of “garden
leave” or similar period pursuant to local law); furthermore, in the event of a
Termination of Employment (whether or not in breach of local labor laws), the
Eligible Individual’s right to receive the RSUs after such Termination of
Employment, if any, will be measured to the date of the Termination of
Employment and will not be extended by any notice period mandated under local
law, unless otherwise provided in the Plan or an Employment Arrangement.  The
Eligible Individual shall not be entitled by way of compensation for loss of
office or otherwise howsoever to any sum or other benefit to compensate the
Eligible Individual for the loss of any rights under this Agreement or the Plan.

(b) Notwithstanding the provisions of Section 1 above, in the event the Eligible
Individual incurs a Termination of Employment by the Company for Cause, or the
Eligible Individual voluntarily incurs a Termination of Employment within two
years after any event or circumstance that would have been grounds for a
Termination of Employment for Cause, the Eligible Individual’s RSUs (whether or
not vested) shall be forfeited and cancelled in their entirety upon such
Termination of Employment without any consideration being paid therefor and
otherwise without any further action of the Company whatsoever.  In such event,
the Company may cause the Eligible Individual, immediately upon notice from the
Company, to either (i) return the Shares issued upon settlement of RSUs that
vested during the two-year period after the events or circumstances giving rise
to or constituting grounds for such Termination of Employment for Cause or (ii)
pay to the Company an amount equal to the aggregate amount, if any, that the
Eligible Individual had previously realized in respect of any and all Shares
issued upon settlement of RSUs that vested during the two-year period after the
events or circumstances giving rise to or constituting grounds for such
Termination of Employment for Cause (i.e., the value of the RSUs upon vesting),
in each case including any dividend equivalents or other distributions received
in respect of any such RSUs.

(c)Notwithstanding anything herein to the contrary, the Eligible Individual and
Company acknowledge and agree that in the event of any conflict or inconsistency
between the terms of any employment arrangement and the Plan, whichever term is
more beneficial to the Eligible Individual between the Plan and the employment
arrangement shall prevail.   In no event shall Eligible Individual be entitled
to the same type of benefits under both the Plan and any employment arrangement
for the same event or qualifying termination.  

(d)For purpose of this Agreement, employment with the Company shall include
employment with the Company’s Subsidiaries or Affiliates.  The Committee shall
have the exclusive discretion to determine whether there has been any
interruption or Termination of Employment, whether there existed Cause or
whether there occurred a Change in Control.  

2

--------------------------------------------------------------------------------

 

4.Non-Transferability of the RSUs

During the RSU Restriction Period and until the RSUs are settled as provided
herein or on the website of the Plan Administrator, the RSUs shall not be
transferable by the Eligible Individual by means of sale, assignment, exchange,
encumbrance, pledge, hedge or otherwise.  

5.Rights as a Stockholder

Except as otherwise specifically provided in this Agreement, during the RSU
Restriction Period, the Eligible Individual shall not be entitled to any rights
of a stockholder with respect to the RSUs.  Notwithstanding the foregoing, if
the Company declares and pays dividends on the Common Stock during the RSU
Restriction Period, the Eligible Individual will be credited with additional
amounts for each RSU equal to the dividend that would have been paid with
respect to such RSU if it had been an actual share of Common Stock, which amount
shall remain subject to restrictions (and as determined by the Committee may be
reinvested in RSUs or may be held in kind as restricted property) and shall vest
concurrently with the vesting of the RSUs upon which such dividend equivalent
amounts were paid. Notwithstanding the foregoing, dividends and distributions
other than regular cash dividends, if any, may result in an adjustment pursuant
to Section 6 below, rather than under this Section 5.

6.Adjustment in the Event of Change in Stock; Change in Control

(a)In the event of (i) a stock dividend, stock split, reverse stock split, share
combination, or recapitalization or similar event affecting the capital
structure of the Company (each, a “Share Change”), or (ii) a merger,
consolidation, acquisition of property or shares, separation, spinoff,
reorganization, stock rights offering, liquidation, Disaffiliation, payment of
cash dividends other than an ordinary dividend or similar event affecting the
Company or any of its Subsidiaries (each, a “Corporate Transaction”), the
Committee or the Board may in its discretion make such substitutions or
adjustments as it deems appropriate and equitable to the number of RSUs and the
number and kind of shares of Common Stock underlying the RSUs.

(b)In the case of Corporate Transactions, such adjustments may include, without
limitation (i) the cancellation of RSUs in exchange for payments of cash,
property or a combination thereof having an aggregate value equal to the value
of such RSUs, as determined by the Committee or the Board in its sole
discretion, (ii) the substitution of other property (including, without
limitation, cash or other securities of the Company and securities of entities
other than the  Company) for the shares of Common Stock underlying the RSUs and
(iii) in connection with any Disaffiliation, arranging for the assumption of the
RSUs, or the replacement of the RSUs with new Awards based on other property or
other securities (including, without limitation, other securities of the Company
and securities of entities other than the Company), by the affected Subsidiary
or Affiliate or by the entity that controls such Subsidiary or Affiliate
following such Disaffiliation (as well as any corresponding adjustments to any
RSUs that remain based upon securities of the Company).

(c)The determination of the Committee regarding any such adjustment will be
final and conclusive and need not be the same for all Eligible Individuals.

3

--------------------------------------------------------------------------------

 

7.Taxes, Fees and Withholding

(a)The Company agrees to pay any and all original issue taxes and stock transfer
taxes that may be imposed on the issuance of shares received by an Eligible
Individual in connection with the RSUs, together with any and all other fees and
expenses necessarily incurred by the Company in connection therewith.

(b)Regardless of any action taken by the Company, its Affiliate or Subsidiary
with respect to any or all income tax, social insurance, payroll tax, payment on
account or other tax-related withholding (“Tax-Related Items”), the Eligible
Individual acknowledges that the ultimate liability for all Tax-Related Items
legally due by him or her is and remains the Eligible Individual’s
responsibility and that the Company and/or its Affiliate or Subsidiary (i) make
no representations or undertakings regarding the treatment of any Tax-Related
Items in connection with any aspect of the Award, including the grant and
vesting of the RSUs, the receipt of cash or any dividends or dividend
equivalents; and (ii) do not commit to structure the terms of the Award or any
aspect of the RSUs to reduce or eliminate the Eligible Individual’s liability
for Tax-Related Items.

(c)In the event that the Company, Subsidiary or Affiliate is required to
withhold any Tax-Related Items as a result of the award, vesting or exercise of
the RSUs, or the receipt of cash or any dividends or dividend equivalents, the
Eligible Individual shall pay or make adequate arrangements satisfactory to the
Company, Subsidiary or Affiliate to satisfy all withholding and payment on
account of obligations of the Company, Subsidiary and/or Affiliate. The
obligations of the Company under this Agreement shall be conditioned on
compliance by the Eligible Individual with this Section 7.  In this regard, the
Eligible Individual authorizes the Company and/or its Subsidiary or Affiliate to
withhold all applicable Tax-Related Items legally payable by the Eligible
Individual from his or her wages or other cash compensation paid to the Eligible
Individual by the Company and/or its Subsidiary or Affiliate.  The Company may,
in its sole discretion and pursuant to such provisions as it may specify from
time to time, withhold in Shares the amount of Shares necessary to satisfy the
minimum withholding amount or arrange for the sale of such number of Shares as
is necessary to pay any Tax-Related Items.  In connection herewith, the Eligible
Individual (i) authorizes, empowers and directs the Company and the Plan
Administrator (or such brokerage firm as is contracted to manage the Company’s
employee equity award program, the “Broker”) to sell, at the market price and on
the Exercise Date or as soon thereafter as is practicable, the number of Shares
sufficient to pay the Tax-Related Items, and (ii) agrees to indemnify and hold
harmless the Broker and the Company from and against all losses, liabilities,
damages, claims and expenses, including reasonable attorneys’ fees and court
costs, arising out of carrying out such actions.  Finally, the Eligible
Individual will pay to the Company any amount of Tax-Related Items that the
Company may be required to withhold as a result of the Eligible Individual’s
participation in the Plan or the Eligible Individual’s award that cannot be
satisfied by the means previously described.  The Company may refuse to deliver
the Shares issuable upon the vesting of the award if the Eligible Individual
fails to comply with his or her obligations in connection with the Tax-Related
Items as described in this Section.”

(d)In particular, the Eligible Individual understands and acknowledges that all
income to which the Eligible Individual is entitled under this Agreement is
pre-tax and the Company or its Subsidiaries or Affiliates has the right to
withhold and pay on behalf of the Eligible Individual any individual income tax
in connection with such income in accordance with applicable law.  In the

4

--------------------------------------------------------------------------------

 

event the Company or its Subsidiaries or Affiliates is not required under
applicable law to serve as the withholding agent to withhold and pay on behalf
of the Eligible Individual such individual income tax, the Eligible Individual
shall have sole responsibility to make such payment, in which case the Eligible
Individual shall provide, as requested by the Company or its Subsidiaries or
Affiliates from time to time, relevant tax receipts to certify full and prompt
payment.  The Eligible Individual agrees to indemnify the Company and/or its
Subsidiaries or Affiliates for any liability which may arise as a result of his
or her failure to pay any and all taxes associated with any income derived
pursuant to the Awards.

8.Other Restrictions

(a)  

The Awards shall be subject to the requirement that, if at any time the
Committee shall determine that (i) the listing, registration or qualification of
the shares of Common Stock subject or related thereto upon any securities
exchange or under any state or federal law, or (ii) the consent or approval of
any government regulatory body is required, then in any such event, the Award
shall not be effective unless such listing, registration, qualification, consent
or approval shall have been effected or obtained free of any conditions not
acceptable to the Committee.

(b)

The Eligible Individual acknowledges that the Eligible Individual is subject to
the Company’s  policies regarding compliance with securities laws, including but
not limited to its Insider Trading Policy (as in effect from time to time and
any successor policies), and, pursuant to these policies, if the Eligible
Individual is on the Company’s  insider list, the Eligible Individual shall be
required to obtain pre-clearance from the Company’s General Counsel prior to
purchasing or selling any of the  Company’s securities, including any shares
issued upon vesting of the RSUs, and may be prohibited from selling such shares
other than during an open trading window.  The Eligible Individual further
acknowledges that, in its discretion, the Company may prohibit the Eligible
Individual from selling such shares even during an open trading window if the
Company has concerns over the potential for insider trading.

9.Nature of Award

In accepting the Award, the Eligible Individual acknowledges that:

(a)the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, unless otherwise provided in the Plan and this Agreement;

(b)the Award is voluntary and occasional and does not create any contractual or
other right to receive future Awards, or benefits in lieu of Awards, even if
Awards have been made repeatedly in the past;

(c)all decisions with respect to future Awards, if any, will be at the sole
discretion of the Company;

(d)the Eligible Individual’s participation in the Plan will not create a right
to further employment with the Company, its Affiliate or Subsidiary and shall
not interfere with the ability of the Company to terminate the Eligible
Individual’s employment relationship at any time with or without Cause;

5

--------------------------------------------------------------------------------

 

(e)the Eligible Individual is voluntarily participating in the Plan;

(f)the Award is an extraordinary item that does not constitute compensation of
any kind for services of any kind rendered to the Company, Subsidiary or
Affiliate, and such Award is outside the scope of the Eligible Individual’s
employment contract, if any;

(g)the Award is not part of normal or expected compensation or salary for any
purposes, including, but not limited to, calculating any severance, resignation,
termination, redundancy, end of service payments, bonuses, long-service Awards,
pension or retirement benefits or similar payments and in no event should be
considered as compensation for, or relating in any way to, past services for the
Company, Subsidiary or Affiliate;

(h)in the event that the Eligible Individual is not an employee of the Company,
Subsidiary or Affiliate, the Award will not be interpreted to form an employment
contract or relationship with the Company; and  

(i)in consideration of the Award, no claim or entitlement to compensation or
damages shall arise from termination of the Award or diminution in value of the
Award resulting from Termination of the Eligible Individual’s employment by the
Company, Subsidiary or Affiliate (for any reason whatsoever and whether or not
in breach of local labor laws) and the Eligible Individual irrevocably releases
the Company, Subsidiary or Affiliate from any such claim that may arise; if,
notwithstanding the foregoing, any such claim is found by a court of competent
jurisdiction to have arisen, then, by signing this Agreement, the Eligible
Individual will be deemed irrevocably to have waived his or her entitlement to
pursue such claim.  

10.No Advice Regarding Grant.  

The Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding the Eligible Individual’s
participation in the Plan, or his or her acquisition or sale of the underlying
Shares.  The Eligible Individual is hereby advised to consult with his or her
own personal tax, legal and financial advisors regarding the Eligible
Individual’s participation in the Plan, receipt of the Award and/or disposition
of the Award before taking any action related to the Plan or the Award.  

11.Notices

Any notices, communications or changes to this Agreement shall be communicated
(either directly by the Company or indirectly through any of its Subsidiaries,
Affiliates or the Plan Administrator) to the Eligible Individual electronically
via email (or otherwise in writing).

12.Effect of Agreement; Severability

Except as otherwise provided hereunder, this Agreement shall be binding upon and
shall inure to the benefit of any successor or successors of the Company.   The
invalidity or enforceability of any provision of this Agreement shall not affect
the validity or enforceability of any other provision of this Agreement.  

6

--------------------------------------------------------------------------------

 

13.Laws Applicable to Construction; Consent to Jurisdiction

(a)The interpretation, performance and enforcement of this Agreement shall be
governed by the laws of the State of Delaware without reference to principles of
conflict of laws, as applied to contracts executed in and performed wholly
within the State of Delaware.  In addition to the terms and conditions set forth
in this Agreement, the RSUs are subject to the terms and conditions of the Plan,
which are hereby incorporated by reference.

(b)Any and all disputes arising under, as a result of or out of this Agreement,
including without limitation any issues involving the construction, enforcement
or interpretation of any of the provisions of this Agreement, the Plan or the
Plan Prospectus, shall be determined and resolved by the Committee or its
authorized delegate.  Such determination or resolution by the Committee or its
authorized delegate will be final, binding and conclusive for all purposes.  

14.Conflicts; Interpretation and Correction of Errors

(a)In the event of any (i) conflict between the Grant Details, this Agreement,
any information posted on the system of the Plan Administrator and/or the books
and records of the Company, or (ii) ambiguity in the Grant Details, this
Agreement, any information posted on the system of the Plan Administrator and/or
the books and records of the Company, the Plan shall control.

(b)The Committee shall have the power to interpret the Plan, this Agreement, the
Grant Details, any information posted on the system of the Plan Administrator
and/or the books and records of the Company, and to adopt such rules for the
administration, interpretation and application of the Plan and the Award as are
consistent therewith and to interpret or revoke any such rules (including, but
not limited to, the determination of whether or not any RSUs have vested).  All
actions taken and all interpretations and determinations made by the Committee
in good faith shall be final and binding upon the Eligible Individual, the
Company and all other interested parties.  The Committee shall not be personally
responsible for any action, determination or interpretation made in good faith
with respect to the Plan or this Agreement.  The Committee shall, in their
absolute discretion, determine when any conditions have been fulfilled.  

(c)In the event that, due to administrative error, this Agreement does not
accurately reflect an Award properly granted to the Eligible Individual pursuant
to the Plan, the Company, acting through the executive compensation and benefits
team, reserves the right to cancel any erroneous document and, if appropriate,
to replace the cancelled document with a corrected document.

15.Data Privacy

(a)The Eligible Individual understands that the Company, Subsidiary, Affiliate
and/or Plan Administrator may hold certain personal information about Eligible
Individual, including, but not limited to, the Eligible Individual’s name, home
address and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any Shares or
directorships held in the Company, details of all options or any other
entitlement to Shares awarded, canceled, exercised, vested, unvested or
outstanding in the Eligible Individual’s favor, for the purpose of implementing,
administering and managing the Plan (“Data”).   The Eligible

7

--------------------------------------------------------------------------------

 

Individual hereby explicitly and unambiguously consents to the collection, use
and transfer, in electronic or other form, of his or her Data as described in
this document by and among, as applicable, the Company and its Subsidiaries  or
Affiliates for the exclusive purpose of implementing, administering and managing
the Eligible Individual’s participation in the Plan.

(b)The Eligible Individual understands that Data will be transferred to the Plan
Administrator, or such other stock plan service provider as may be selected by
the Company in the future, which is assisting the Company with the
implementation, administration and management of the Plan.  The Eligible
Individual understands that the recipients of the Data may be located in the
United States or elsewhere, and that the recipients’ country may have different
data privacy laws and protections than the Eligible Individual’s country.  The
Eligible Individual authorizes the Company, its Subsidiary or Affiliate, the
Plan Administrator and any other possible recipients which may assist the
Company (presently or in the future) with implementing, administering and
managing the Plan to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the sole purpose of implementing, administering
and managing the Eligible Individual’s participation in the Plan.  

(c)The Eligible Individual understands that he or she may, at any time, view
Data, request additional information about the storage and processing of Data,
require any necessary amendments to Data or refuse or withdraw the consents
herein, in any case without cost, by contacting in writing the Eligible
Individual’s local human resources representative.  The Eligible Individual
understands, however, that refusing or withdrawing his or her consent may affect
the Eligible Individual’s ability to participate in the Plan.  For more
information on the consequences of the Eligible Individual’s refusal to consent
or withdrawal of consent, the Eligible Individual understands that he or she may
contact his or her local human resources representative.

16.Amendment

The Company may modify, amend or waive the terms of the Award, prospectively or
retroactively, but no such modification, amendment or waiver shall impair the
rights of the Eligible Individual without his or her consent, except as required
by applicable law, NASDAQ or stock exchange rules, tax rules or accounting
rules.  The waiver by either party of compliance with any provision of this
Agreement shall not operate or be construed as a waiver of any other provision
of this Agreement, or of any subsequent breach by such party of a provision of
this Agreement.

17.Choice of Language

The Eligible Individual has received this Agreement and any other related
communications and consents to having received these documents solely in
English.  If, however, the Eligible Individual receives this or any other
document related to the Plan translated into a language other than English and
if the translated version is different than the English version in any way, the
English version will control.

18.Electronic Delivery

The Company may, in its sole discretion, decide to deliver any documents related
to the Award and participation in the Plan or future Awards that may be awarded
under the Plan by electronic means or to request the Eligible Individual’s
consent to participate in the Plan by

8

--------------------------------------------------------------------------------

 

electronic means.  The Eligible Individual hereby consents to receive such
documents by electronic delivery and, if requested, to agree to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or another third party designated by the Company.

By electronically accepting this Agreement and participating in the Plan, the
Eligible Individual agrees to be bound by the terms and conditions of the Plan
and this Agreement, including the Grant Details and Appendix.  If Eligible
Individual has not electronically accepted this Agreement on the Plan
Administrator’s website within six months of the Grant Date, then this Award
shall automatically by deemed accepted and Eligible Individual shall be bound by
the terms and conditions in the Plan, this Agreement, including the Grant
Details and Appendix.  

19.Currency Exchange Risk

The Eligible Individual agrees and acknowledges that that Eligible Individual
shall bear any and all risks associated with the exchange or fluctuation of
currency associated with the Award, including without limitation the settlement
of the Award and/or sale of the Shares (the “Currency Risk”).  Eligible
Individual waives and releases the Company, its Subsidiaries and Affiliates and
the Plan Administrator from any potential claims arising out of the Currency
Risk.    Eligible Individual acknowledges and agrees that Eligible Individual
shall with any and all exchange control requirements applicable to the Award and
the sale of the Shares and any resulting funds including, without limitation,
reporting or repatriation requirements.  

20.Appendix

Notwithstanding any provisions in this Agreement to the contrary, the RSUs shall
be subject to any special terms and conditions set forth in the Appendix to the
Agreement.  Moreover, if Eligible Individual relocates to one of the countries
included in the Appendix, the special terms and conditions for such country will
apply to Eligible Individual to the extent the Company determines that the
application of such terms and conditions is necessary or advisable in order to
comply with local law or facilitate the administration of the Plan (or the
Company may establish alternative terms and conditions as may be necessary or
advisable to accommodate the Eligible Individual’s relocation).  The Appendix
constitutes a part of this Agreement and is incorporated by reference as fully
as though set forth herein.  

21.No Public Offer

The grant of RSUs is not intended to be a public offering of securities in the
Eligible Individual’s country.  The Company has not submitted any registration
statement, prospectus or other filings with the local securities authorities
(unless otherwise required under local law), and the grant of RSUs is not
subject to the supervision of the local securities authorities.

22.Imposition of Other Requirements

The Company reserves the right to impose other requirements on the Eligible
Individual’s participation in the Plan, on the Award of RSUs and on any shares
of Common Stock acquired under the Plan, to the extent the Company determines it
is necessary or advisable to comply with

9

--------------------------------------------------------------------------------

 

local law or facilitate the administration of the Plan, and to require the
Eligible Individual to sign any additional agreements or undertakings that may
be necessary to accomplish the foregoing.




10

--------------------------------------------------------------------------------

 

APPENDIX

ADDITIONAL TERMS AND CONDITIONS OF THE TRIPADVISOR, INC.

RSU AGREEMENT

(INTERNATIONAL)

 

Terms and Conditions

This Appendix includes special terms and conditions applicable to Eligible
Individuals residing in one of the countries listed below.  These terms and
conditions are in addition to or, if so indicated, in place of, the terms and
conditions set forth in the Agreement.  Unless otherwise provided below,
capitalized terms used but not defined herein shall have the meaning assigned to
them in the Plan and/or the Agreement.  

 

Notifications

This Appendix also includes country-specific information of which Eligible
Individual should be aware with respect to his or her participation in the Plan.
The information is based on the securities, exchange control and other laws in
effect in the respective countries as of March 2019. Such laws are often complex
and change frequently. As a result, the Company strongly recommends that
Eligible Individual does not rely on the information noted herein as the only
source of information relating to the consequences of Eligible Individual’s
participation in the Plan because the information may be out of date at the time
that Eligible Individual vests in Share Awards or sells Shares acquired under
the Plan.

In addition, the information is general in nature and may not apply to Eligible
Individual’s particular situation, and the Company is not in a position to
assure Eligible Individual of any particular result. Accordingly, Eligible
Individual is advised to seek appropriate professional advice as to how the
relevant laws in his or her country may apply to his or her situation. Finally,
please note that if Eligible Individual is a citizen or resident of a country
other than the country in which he or she is currently working, or transfers
employment after grant, the information contained in this Appendix may not be
applicable to Eligible Individual.

European Union (“EU”)/ European Economic Area (“EEA”) Data Privacy

The following replaces Section 15 of the Agreement:

In order to offer participation in the Plan, it is necessary for the Company to
collect and process certain information about Eligible Individual. Further
detail about this is set out below.

Eligible Individual’s participation in the Plan is voluntary. Eligible
Individual may withdraw from the Plan at any time. Withdrawal from the Plan will
not affect Eligible Individual’s salary as an employee or his or her employment;
Eligible Individual would merely forfeit the opportunities and benefits
associated with the Plan.

If Eligible Individual withdraws from the Plan, the Company will cease to use
Eligible Individual’s information for the purpose of the Plan (subject to the
data retention requirements set out below).

11

--------------------------------------------------------------------------------

 

Data Collection and Usage. The Company collects personal information about
Eligible Individual for purposes of administration of the Plan, including: name,
home address, telephone number and email address, date of birth, social
insurance number, passport or other identification number, salary, citizenship,
nationality, job title, any equity, shares of stock or directorships held in the
Company and its Affiliates, details of all RSUs or any other entitlement to
equity granted, canceled, vested, unvested or outstanding in Eligible
Individual’s favor, which the Company receives from Eligible Individual or the
Employer (“Eligible Individual Data”).

The Company will process and use Eligible Individual Data for the purposes of
allocating stock and implementing, administering and managing the Plan. The
Company’s legal basis for the processing of Eligible Individual’s Data is based
on contractual necessity for the performance of the Plan.

Stock Plan Administration Service Providers. The Company currently uses Fidelity
and its affiliated companies (“Fidelity”) as its service provider for the Plan.
The Company shares your Eligible Individual Data with Fidelity for the purposes
of implementing, administering and managing the Plan. Fidelity is based in the
United States. In the future, the Company may select a different service
provider and share Eligible Individual Data with another company that serves in
a similar manner. The Company’s service provider(s) will open an account for
Eligible Individual to receive and trade stock. Eligible Individual may be asked
to agree to separate terms and data processing practices with the service
provider(s), which is a condition to his or her participation in the Plan.

International Data Transfers. The Company and its service provider(s), including
Fidelity, are based in the United States, which means that it will be necessary
for Eligible Individual Data to be transferred to, and processed in, the US.
Eligible Individual should note that his or her country may have enacted data
privacy laws that are different from the United States and which may offer
different levels of protection. The legal basis for the transfer of Eligible
Individual Data is based on contractual necessity for the performance of the
Plan.

Data Retention. The Company will use Eligible Individual Data only as long as is
necessary to implement, administer and manage his or her participation in the
Plan or as may be required by the Company in order to comply with legal or
regulatory obligations, including under tax and securities laws (which will
generally be no more than 7 years after the Eligible Individual ceases
participating in the Plan).

Data Subject Rights. Eligible Individual has a number of rights under data
privacy laws in his or her country. Depending on where Eligible Individual is
based, his or her rights may include: (a) the right of access to the Eligible
Individual’s personal data held by the Company, (b) the right of rectification
of incorrect data, (c) the right to erasure of data, (d) the right to
restriction of processing, and (e) the right to data portability.

If you have any questions about any aspect of the Plan or these terms, please
contact privacy@tripadvisor.com.

Argentina

Exchange Control Notice.  Argentine currency exchange restrictions and reporting
requirements may apply to the RSUs and any Shares acquired under the Plan; the
relevant laws

12

--------------------------------------------------------------------------------

 

and regulations are subject to frequent change. Eligible Individual should
consult his or her personal legal advisor to ensure compliance with the
applicable requirements.

 

Foreign Asset/Account Reporting Notice.  If Eligible Individual holds Shares as
of December 31 of any year, he or she is required to report the holding of the
Shares on his or her personal tax return for the relevant year.

Australia

Notwithstanding any other provision of this Agreement, (a) the RSUs may not be
settled in cash; and (b) the vesting of RSUs may be accelerated by the Plan
Administrator only upon the death or total permanent disablement of Eligible
Individual, and to the extent permitted by applicable law.

An Eligible Individual will cease to be an Eligible Individual for the purposes
of the Plan and this Agreement if he or she is no longer an “Eligible
Individual” as defined in the Plan, or Eligible Individual is no longer employed
by any of the following: (a) Eligible Individual’s employer in the employment in
respect of which Eligible Individual acquired the RSUs; (b) a holding company
(within the meaning of the Corporations Act 2001 (Cth)) of Eligible Individual’s
employer in the employment in respect of which Eligible Individual acquired the
RSUs; (c) a subsidiary (within the meaning of the Income Tax Assessment Act 1997
(Cth)) of Eligible Individual’s employer in the employment in respect of which
Eligible Individual acquired the RSUs; or (d) a subsidiary (within the meaning
of the Income Tax Assessment Act 1997 (Cth) of a holding company (within the
meaning of the Corporations Act 2001 (Cth)) of Eligible Individual’s employer in
the employment in respect of which Eligible Individual acquired the RSUs.

Austria

There are no country-specific provisions.

Belgium

The Eligible Individual is required to report any securities (e.g., Shares) or
bank accounts opened and maintained outside Belgium on his or her annual tax
return.

Brazil

Nature of Grant. In accepting the grant of the RSUs, Eligible Individual agrees
that he or she is making an investment decision, the Shares will be issued to
Eligible Individual only if the vesting conditions are met and any necessary
services are rendered by Eligible Individual over the vesting period, and the
value of the underlying Shares is not fixed and may increase or decrease in
value over the vesting period without compensation to Eligible Individual.

Compliance with the Law.  In accepting the grant of the RSUs, the Eligible
Individual acknowledges his or her agreement to comply with applicable Brazilian
laws and to pay any and all applicable tax associated with the RSUs, the sale of
the Shares acquired under the Plan and the receipt of any cash dividends paid on
such Shares.

13

--------------------------------------------------------------------------------

 

Labor Law Acknowledgment. The Eligible Individual agrees, for all legal
purposes, (i) the benefits provided under the Agreement and the Plan are the
result of commercial transactions unrelated to the Eligible Individual’s
employment; (ii) the Agreement and the Plan are not a part of the terms and
conditions of the Employee’s employment; and (iii) the income from the RSUs, if
any, is not part of the Employee’s remuneration from employment.

Exchange Control Information. If Eligible Individual is a resident or domiciled
in Brazil, he or she will be required to submit an annual declaration of assets
and rights held outside of Brazil to the Central Bank of Brazil if the aggregate
value of such assets and rights is equal to or greater than US$100,000. Assets
and rights that must be reported include Shares.

Canada

Settlement of RSUs. Notwithstanding any discretion or anything to the contrary
in the Plan, the grant of the RSUs does not provide any right for Eligible
Individual to receive a cash payment and the Awards will be settled in Shares
only.

Taxes, Fees and Withholding. This provision supplements Section 7 of the
Agreement.  Any share withholding by the Company is subject to the consent of
the Eligible Individual at the time of vesting.  

Authorization to Release and Transfer Necessary Personal Information. This
provision supplements Section 15 of the Agreement:

Eligible Individual hereby authorizes the Company and the Company’s
representatives to discuss with and obtain all relevant information from all
personnel, professional or not, involved in the administration and operation of
the Plan. Eligible Individual further authorizes the Company and its Affiliates
and the Committee, which administers the Plan, to disclose and discuss the Plan
with their advisors. Eligible Individual further authorizes the Company and any
Affiliate to record such information and to keep such information in Eligible
Individual’s employee file.

Chile

Labor Law Acknowledgement. The RSUs and the Shares underlying the RSUs , and the
income and value of same, shall not be considered as part of your remuneration
for purposes of determining the calculation base of future indemnities, whether
statutory or contractual, for years of service (severance) or in lieu of prior
notice, pursuant to Article 172 of the Chilean Labor Code. Securities Law
Information. This grant of Restricted Stock constitutes a private offering of
securities in Chile effective as of the Grant Date. This offer of Restricted
Stock is made subject to general ruling n° 336 of the Chilean Superintendence of
Securities and Insurance (“SVS”). The offer refers to securities not registered
at the securities registry or at the foreign securities registry of the SVS,
and, therefore, such securities are not subject to oversight of the SVS. Given
that the RSUs are not registered in Chile, TripAdvisor is not required to
provide public information about the RSUs or the Shares in Chile. Unless the
RSUs and/or the Shares are registered with the SVS, a public offering of such
securities cannot be made in Chile.

Exchange Control Information. You are not required to repatriate any funds you
receive with respect to the RSUs (e.g., any proceeds from the sale of any Shares
issued upon vesting of the

14

--------------------------------------------------------------------------------

 

RSUs) to Chile. However, if you decide to repatriate such funds, you acknowledge
that you will be required to effect such repatriation through the Formal
Exchange Market (i.e., a commercial bank or registered foreign exchange office)
if the amount of the funds repatriated exceeds US$10,000. Further, if the value
of your aggregate investments held outside Chile exceeds US$5,000,000 (including
Shares and any other cash proceeds acquired under the Plan) at any time in a
calendar year, you must report the status of such investments to the Central
Bank of Chile. You will also be required to provide certain information to the
Chilean Internal Revenue Service (“CIRS”) regarding the results of investments
held abroad and the taxes you have paid abroad (if you will be seeking a credit
against Chilean income tax owed). This information must be submitted on certain
electronic sworn statements before March 19 or June 30 of each year, depending
on the assets or taxes being reported. The statements may be found at the CIRS
website at www.sii.cl.You may be ineligible to receive certain foreign tax
credits if you fail to meet the applicable reporting requirements. Exchange
control and tax reporting requirements in Chile are subject to change, and you
should consult with your personal legal and tax advisor regarding any reporting
obligations that you may have in connection with the Restricted Stock.

China

Foreign Exchange Control Laws.  The following provisions shall govern the
Eligible Individual’s participation in the Program if the Eligible Individual is
a national of the People’s Republic of China (“China”) resident in mainland
China, or if determined to be necessary or appropriate by the Company in its
sole discretion:

The Eligible Individual agrees to hold the Shares received upon settlement of
the RSUs with the Company’s designated broker.  Upon a Termination, the Eligible
Individual shall be required to sell all Shares issued pursuant to the RSUs
within 90 days (or such shorter period as may be required by the State
Administration of Foreign Exchange) of the Termination date and repatriate the
sales proceeds to China in the manner designated by the Company.  For purposes
of the foregoing, the Company shall establish procedures for effectuating the
forced sale of the Shares (including procedures whereby the Company may issue
sell instructions on behalf of the Eligible Individual), and the Eligible
Individual hereby agrees to comply with such procedures and take any and all
actions as the Company determines, in its sole discretion, are necessary or
advisable for purposes of complying with local laws, rules and regulations in
China.

 

The Eligible Individual understands and agrees that the repatriation of sales
proceeds may need to be effected through a special exchange control account
established by the Company or its Subsidiaries, and the Eligible Individual
hereby consents and agrees that sales proceeds from the sale of Shares acquired
under the Program may be transferred to such account by the Company on the
Eligible Individual’s behalf prior to being delivered to the Eligible
Individual.  The sales proceeds may be paid to the Eligible Individual in U.S.
dollars or local currency at the Company’s discretion.  If the sales proceeds
are paid to the Eligible Individual in U.S. dollars, the Eligible Individual
understands that the Eligible Individual will be required to set up a U.S.
dollar bank account in China so that the proceeds may be deposited into this
account.  If the sales proceeds are paid to the Eligible Individual in local
currency, the Eligible Individual acknowledges that the Company is under no
obligation to secure any particular exchange conversion rate and that the
Company may face delays in converting the dividends and proceeds to local
currency due to exchange control restrictions.  The Eligible Individual agrees
to bear any currency fluctuation risk

15

--------------------------------------------------------------------------------

 

between the time the Shares are sold and the net proceeds are converted into
local currency and distributed to the Eligible Individual.  The Eligible
Individual further agrees to comply with any other requirements that may be
imposed by the Company or its Subsidiaries in China in the future in order to
facilitate compliance with exchange control requirements in China.  The Eligible
Individual agrees to be subject to these restrictions even after Termination.

Neither the Company nor any of its Subsidiaries shall be liable for any costs,
fees, lost interest or dividends or other losses the Eligible Individual may
incur or suffer resulting from the enforcement of the terms of this Addendum or
otherwise from the Company’s operation and enforcement of the Program, the
Agreement and the Units in accordance with Chinese law including, without
limitation, any applicable State Administration of Foreign Exchange rules,
regulations and requirements.

Columbia

Nature of Grant.  This provision supplements the Agreement:  Eligible Individual
acknowledges that pursuant to Article 128 of the Colombian Labor Code, the Plan
and related benefits do not constitute a component of “salary” for any legal
purpose.

Exchange Control Notice.  Prior approval from a government authority is not
required to purchase and hold foreign securities or to receive an equity award. 
However, if the value of foreign investments, including the value of any equity
awards, equals or exceeds US $500,000 (as of December 31 of the applicable
year), such investments must be registered with the Central Bank (Banco de la
República). When the foreign investment is liquidated, the proceeds do not have
to be repatriated to Colombia. However, if the investment was registered with
the Central Bank, Eligible Individual must cancel the registration no later than
March 31 of the year following the year of the liquidation or Eligible
Individual will be subject to fines.

Foreign Asset / Account Reporting Notice:  Eligible Individual must file an
annual informative return with the Colombian Tax Office detailing any assets
held abroad. If the individual value of any of these assets exceeds a certain
threshold, Eligible Individual must describe each asset and indicate the
jurisdiction in which it is located, its nature and its value.

Denmark

Employer Statement:  Eligible Individual acknowledges that he or she has
received the attached Employer Statement, translated into Danish, which sets
forth additional terms of the RSUs as required by the Danish Stock Option Act,
to the extent that the Danish Stock Option Act applies to the RSUs.

Foreign Asset / Account Reporting Notice:  Danish residents must submit certain
forms to the Danish tax authorities:   Erklæring V must be completed in
connection with the deposit of any securities (including Shares acquired under
the Plan) into a bank or brokerage account outside of Denmark and Erklæring K
must be completed to report the existence of any account outside of Denmark in
which Shares or cash will be held. These forms are available at the website of
the Danish Tax Authorities.

16

--------------------------------------------------------------------------------

 

SPECIAL NOTICE FOR EMPLOYEES IN DENMARK

EMPLOYER STATEMENT

Pursuant to Section 3(1) of the Act on Stock Options in employment relations
(the “Stock Option Act”), you are entitled to receive the following information
regarding the restricted stock units granted to you by TripAdvisor, Inc. (the
“Company”) under the TripAdvisor, Inc. 2018 Stock and Annual Incentive Plan (the
“Plan”) in a written statement.

This statement contains information applicable to your participation in the
Plan, as required under the Stock Option Act, while the other terms and
conditions of your restricted stock units (“RSUs”) are described in detail in
the Plan and the Restricted Stock Unit Agreement (the “Agreement”), both of
which have been made available to you. Capitalized terms used but not defined
herein shall have the same meanings given to them in the Plan or the Agreement,
as applicable.

Section 1 of the Stock Option Act provides that the Stock Option Act only
applies to employees. Employees are defined in section 2 of the Stock Option Act
as persons who receive remuneration for their personal services in an employment
relationship. Persons, including managers, who are not regarded as employees
under the Stock Option Act, will not be subject to the Stock Option Act. If you
are not an employee within the meaning of the Stock Option Act, the Company
therefore has no obligation to issue an employer information statement to you
and you will not be able to rely on this statement for legal purposes, since
only the terms and conditions set out in the Plan apply.

1.Date of grant

The date of grant of your RSUs is the date that the Board or Committee that
approved a grant for you determined it would be effective, which is set forth in
the Notice.

 

2.  Terms or conditions for RSU grant

The grant of RSUs under the Plan is made at the sole discretion of the Company.
Employees, Non-Employee Directors and Consultants of the Company and its
Affiliates, are eligible to receive grants under the Plan. The Board has broad
discretion to determine who will receive RSUs and to set the terms and
conditions of the RSUs. The Company may decide, in its sole discretion, not to
make any grants of RSUs to you in the future. Under the terms of the Plan and
the Agreement, you have no entitlement or claim to receive future grants of
RSUs.

 

3.Vesting date or period

The RSUs will vest over a period of time (as set forth in the Agreement),
subject to your continued employment through the applicable vesting date and
other conditions set forth in the Plan and Agreement, and subject to Section 5
of this statement.

 

4.Exercise Price

No exercise price is payable upon the conversion of your RSUs into Shares in
accordance with the vesting and settlement schedule described in the Agreement.

 

5.Your rights upon termination of employment

17

--------------------------------------------------------------------------------

 

The treatment of your RSUs upon termination of employment will be determined
under Sections 4 and 5 of the Stock Option Act unless the terms contained in the
Plan and the Agreement are more favorable to you than Sections 4 and 5 of the
Stock Option Act. If the terms contained in the Plan and the Agreement are more
favorable to you, then such terms will govern the treatment of your RSUs upon
termination of employment.

 

6.Financial aspects of participating in the Plan

The grant of RSUs has no immediate financial consequences for you. The value of
the RSUs is not taken into account when calculating holiday allowances, pension
contributions or other statutory consideration calculated on the basis of
salary.

Shares of stock are financial instruments and investing in stock will always
have financial risk. The future value of Company shares is unknown and cannot be
predicted with certainty.

European Union Countries

Securities Law Notice. This offer is being made to Eligible Individuals as part
of an employee incentive program in order to provide an additional incentive and
to encourage employee share ownership and to increase employee’s interest in the
success of the Company.  The shares which are the subject of these rights are
existing shares of Common Stock of the Company.  More information in relation to
the Company, including the share price can be found at the following web
address: http://ir.tripadvisor.com/investor-relations.  The obligation to
publish a prospectus does not apply under Article 1(4)(i) of the EU Prospectus
Regulation.  

Finland

There are no country-specific provisions.

Germany

Exchange Control Information. Cross-border payments in excess of €12,500 must be
reported monthly to the German Federal Bank (Bundesbank). In case of payments in
connection with the sale of Shares acquired under the Plan or the receipt of any
cash dividends, the report must be filed electronically by the 5th day of the
month following the month in which the payment was received. The form of report
(“Allgemeine Meldeportal Statistik”) can be accessed via the Bundesbank’s
website (www.bundesbank.de) and is available in both German and English.

Hong Kong

Securities Law Notice. The Award and Shares issued upon vesting (if any) do not
constitute a public offering of securities under Hong Kong law and are available
only to Eligible Individuals of the Company, its Affiliates and Subsidiaries.
The Agreement, including this Appendix, the Plan and other incidental
communication materials have not been prepared in accordance with and are not
intended to constitute a “prospectus” for a public offering of securities under
the applicable securities legislation in Hong Kong. Nor have the documents been
reviewed by any regulatory authority in Hong Kong. The Award is intended only
for the personal use of each Eligible Individual of the Company, its Affiliates
or its Subsidiaries and may not be distributed to any other person. If Eligible
Individual is in any doubt about any of the contents of

18

--------------------------------------------------------------------------------

 

the Agreement, including this Appendix, or the Plan, Eligible Individual should
obtain independent professional advice.

Vesting of Stock Awards and Sale of Shares. In the event the Eligible
Individual’s Awards vest and Shares are issued to the Eligible Individual within
six months of the date of grant, the Eligible Individual agrees that he or she
will not dispose of any of such Shares prior to the six-month anniversary of the
date of grant.

Nature of the Plan.  The Company specifically intends that the Plan will not be
tread as an occupational retirement scheme for purposes of the Occupational
Retirement Scheme Ordinance (“ORSO”).  To the extent that any court, tribunal or
legal/regulatory body in Hong Kong determines that the Plan constitutes an
occupational retirement scheme for the purpose of ORSO, the grant of RSUs shall
be null and void.

Iceland

This offer is being made to employees as part of an employee incentive programme
in order to provide an additional incentive and to encourage employee share
ownership and to increase your interest in the success of TripAdvisor, Inc., its
Subsidiaries and Affiliates.  The company offering these rights is TripAdvisor,
Inc. The shares which are the subject of these rights are existing shares of
Common Stock of TripAdvisor, Inc. More information in relation to TripAdvisor,
Inc., including the share price can be found at the following web address:
http://ir.tripadvisor.com/investor-relations.

 

India

Tax Information. The amount subject to tax at vesting may be dependent upon a
valuation of Shares from a Merchant Banker in India. The Company has no
responsibility or obligation to obtain the most favorable valuation possible nor
obtain valuations more frequently than required under Indian tax law.

Exchange Control Obligations. Eligible Individual understands that he or she
must repatriate any proceeds from the sale of Shares acquired under the Plan and
any dividends received in relation to the Shares to India in accordance with
local foreign exchange rules and regulations. Neither the Company nor any of its
Subsidiaries shall be liable for any fines or penalties resulting from the
Employee’s failure to comply with applicable laws.

Ireland

Director Notification Obligation. Directors, shadow directors and secretaries of
the Company’s Irish Affiliates are subject to certain notification requirements
under the Irish Companies Act. Directors, shadow directors and secretaries must
notify the Irish Affiliates in writing of their interest in the Company (e.g.,
RSUs, Shares, etc.) and the number and class of shares or rights to which the
interest relates within five days of the acquisition or disposal of shares or
within five days of becoming aware of the event giving rise to the notification.
This disclosure requirement also applies to any rights or shares acquired by the
director’s spouse or children (under the age of 18).

19

--------------------------------------------------------------------------------

 

Italy

Data Privacy.  This provision replaces in its entirety the “Data Privacy”
section of the Award Agreement:

Data Privacy. The Eligible Individual understands that the Employer and/or the
Company may hold certain personal information about the Eligible Individual,
including, but not limited to, the Eligible Individual’s name, home address and
telephone number, date of birth, social security number (or any other social or
national identification number), salary, nationality, job title, number of
Shares held and the details of any RSUs or any other entitlement to Stock
awarded, cancelled, exercised, vested, unvested or outstanding (the “Data”) for
the purpose of implementing, administering and managing the Eligible
Individual’s participation in the Plan. The Eligible Individual is aware that
providing the Company with the Eligible Individual’s Data is necessary for the
performance of the Award Agreement and that the Eligible Individual’s refusal to
provide such Data would make it impossible for the Company to perform its
contractual obligations and may affect the Eligible Individual’s ability to
participate in the Plan.

The Controller of personal Data processing is TripAdvisor, Inc., 400 1st Avenue,
Needham, MA 02494, U.S.A., and, pursuant to D.lgs 196/2003, its representative
in Italy is TripAdvisor Italy, S.r.l., with its registered offices at Corso
Garibaldi, n 86 6th Floor, 20121 Milan MI
Italy.  The Eligible Individual understands that Data may be transferred to the
Company or its Affiliates, or to any third parties assisting with the
implementation, administration and management of the Plan, including any
transfer required to Fidelity Stock Plan Services, LLC or such other stock plan
service provider as may be selected by the Company, or any other third party
with whom cash from the sale of Shares acquired under the Plan may be deposited.
Furthermore, the recipients that may receive, possess, use, retain and transfer
such Data for the above mentioned purposes may be located in Italy or elsewhere,
including outside of the European Union, and the recipients’ country (e.g., the
United States) may have different data privacy laws and protections from the
Eligible Individual’s country. The processing activity, including the transfer
of the Eligible Individual’s Data abroad, outside of the European Union, as
herein specified and pursuant to applicable laws and regulations, does not
require the Eligible Individual’s consent thereto as the processing is necessary
for the performance of contractual obligations related to the implementation,
administration and management of the Plan. The Eligible Individual understands
that Data processing relating to the purposes above specified shall take place
under automated or non-automated conditions, anonymously when possible, that
comply with the purposes for which Data is collected and with confidentiality
and security provisions as set forth by applicable laws and regulations, with
specific reference to D.lgs. 196/2003.

The Eligible Individual understands that Data will be held only as long as is
required by law or as necessary to implement, administer and manage the Eligible
Individual’s participation in the Plan. The Eligible Individual understands that
pursuant to art.7 of D.lgs 196/2003, the Eligible Individual has the right,
including but not limited to, access, delete, update, request the rectification
of the Eligible Individual’s Data and cease, for legitimate reasons, Data
processing.

20

--------------------------------------------------------------------------------

 

Furthermore, the Eligible Individual is aware that the Eligible Individual’s
Data will not be used for direct marketing purposes. In addition, Data provided
can be reviewed and questions or complaints can be addressed by contacting the
Eligible Individuals local human representative.

Grant Terms Acknowledgment. By accepting the RSUs, the Eligible Individual
acknowledges that the Eligible Individual has received a copy of the Plan and
the Award Agreement, including this Appendix, in their entirety and fully
understands and accepts all the provisions of the Plan and the Award Agreement.
The Eligible Individual further acknowledges having read and specifically
approves the following sections of the Award Agreement: Vesting, Issuance of
Stock, Termination of Employment, Tax Withholding, Nature of Grant, Governing
Law and Venue and Imposition of Other Requirements, and the Data Privacy section
in this Appendix.

Foreign Asset/Account Reporting Information. If the Eligible Individual holds
investments abroad or foreign financial assets (e.g., cash, Shares, RSUs) that
may generate income taxable in Italy, The Eligible Individual is required to
report them on his or her annual tax returns (UNICO Form, RW Schedule) or on a
special form if no tax return is due, irrespective of their value. The same
reporting duties apply to the Eligible Individual if the Eligible Individual is
a beneficial owner of the investments, even if the Eligible Individual does not
directly hold investments abroad or foreign assets.

Foreign Asset Tax.  The value of the financial assets held outside of Italy by
individuals resident of Italy is subject to a foreign asset tax. The taxable
amount will be the fair market value of the financial assets (e.g., Shares)
assessed at the end of the calendar year.

Japan

Foreign Asset/Account Reporting Information. The Eligible Individual will be
required to report details of any assets held outside of Japan as of December 31
(including Shares acquired under the Plan), to the extent such assets have a
total net fair market value exceeding ¥50 million. Such report will be due by
March 15 each year. The Eligible Individual should consult with his or her
personal tax advisor as to whether the reporting obligation applies to the
Eligible Individual and whether the Eligible Individual will be required to
report details of his or her outstanding RSUs, as well as Shares, in the report.

Republic of Korea

Securities Law Notice.  If an Eligible Individual is employed in the Republic of
Korea then, notwithstanding anything set forth in the Plan documents, your RSUs
are granted by the Company, not your employer.  

Foreign Asset/Account Reporting Notice.  Eligible Individual must declare all of
his or her foreign financial accounts (i.e., non-Korean bank accounts, brokerage
accounts, etc.) to the Korean tax authorities and file a report with respect to
such accounts if the value of such accounts

21

--------------------------------------------------------------------------------

 

exceeds KRW 1 billion (or an equivalent amount in foreign currency) on any
month-end date during the year.

Mexico

Labor Law Policy and Acknowledgment.  By accepting the RSUs, Eligible Individual
expressly recognizes that TripAdvisor, Inc., with registered offices at 400 1st
Avenue, Needham, MA 02494 U.S.A., is solely responsible for the administration
of the Plan and that Eligible Individual’s participation in the Plan and
acquisition of Shares do not constitute an employment relationship between
Eligible Individual and the Company since Eligible Individual is participating
in the Plan on a wholly commercial basis and Eligible Individual’s sole Employer
is [TripAdvisor Mexico entity or employer] (“TripAdvisor -Mexico”). Based on the
foregoing, Eligible Individual expressly recognizes that the Plan and the
benefits that Eligible Individual may derive from his or her participation in
the Plan do not establish any rights between Eligible Individual and
TripAdvisor-Mexico, and do not form part of the employment conditions and/or
benefits provided by TripAdvisor-Mexico and any modification of the Plan or its
termination shall not constitute a change or impairment of the terms and
conditions of Eligible Individual’s employment.

Eligible Individual further understands that his or her participation in the
Plan is a result of a unilateral and discretionary decision of the Company;
therefore, the Company reserves the absolute right to amend and/or discontinue
Eligible Individual’s participation at any time without any liability to
Eligible Individual.

Finally, Eligible Individual hereby declares that he or she does not reserve any
action or right to bring any claim against the Company for any compensation or
damages regarding any provision of the Plan or the benefits derived under the
Plan, and Eligible Individual therefore grants a full and broad release to the
Company, its Affiliates, branches, representation offices, its shareholders,
officers, agents or legal representatives with respect to any claim that may
arise.

Plan Document Acknowledgment.  By accepting the RSUs, Eligible Individual
acknowledges that he or she has received a copy of the Plan, has reviewed the
Plan and the Agreement in their entirety and fully understands and accepts all
provisions of the Plan and the Agreement. In addition, by accepting the RSUs,
Eligible Individual acknowledges that he or she has read and specifically and
expressly approves the terms and conditions of the Agreement (“Nature of
Award”), in which the following is clearly described and established: (i)
participation in the Plan does not constitute an acquired right; (ii) the Plan
and participation in the Plan is offered by the Company on a wholly
discretionary basis; (iii) participation in the Plan is voluntary; and (iv)
neither the Company, the Employer nor any Affiliate is responsible for any
decrease in the value of the Shares underlying the RSUs.

Netherlands

There are no country-specific provisions.

 

 

22

--------------------------------------------------------------------------------

 

Norway

Securities Law Notice. This offer is being made to Eligible Individuals as part
of an employee incentive program in order to provide an additional incentive and
to encourage employee share ownership and to increase employee’s interest in the
success of the Company.  The shares which are the subject of these rights are
existing shares of Common Stock of the Company.  More information in relation to
the Company, including the share price can be found at the following web
address: http://ir.tripadvisor.com/investor-relations.  The obligation to
publish a prospectus does not apply under Article 7-1 and Article 7-6 of the
Norwegian Securities Trading Act (which implement Article 1(4)(i) of the EU
Prospectus Regulation).  

Portugal

Language Consent.  The Eligible Individual hereby express declares that he or
she has full knowledge of the English language and has read, understood and
fully accepted and agreed with the terms and conditions established in the Plan
and the Agreement.

Consentimento linguístico.  Pela presente, O indivíduo elegível por este meio
expressa declara que ele ou ela tem pleno conhecimento da língua inglesa e tem
lido, compreendido e plenamente aceito e acordado com os termos e condições
estabelecidos no plano e no acordo.

Exchange Control Notification.  If the Eligible Individual holds Shares issued
upon settlement of the RSUs, the acquisition of Shares would be reported to the
Banco de Portugal for statistical purposes.  If the Shares are deposited with a
commercial bank or financial intermediary in Portugal, such bank or financial
intermediary will submit the report on Eligible Individual’s behalf.  If the
Shares are not deposited with a commercial bank or financial intermediary in
Portugal, the Eligible Individual is responsible for submitting the report to
the Banco de Portugal.

Singapore

Securities Law Notice. The grant of this Award is made in reliance on section
273(1)(f) of the Securities and Futures Act (Cap. 289) (“SFA”) for which it is
exempt from the prospectus and registration requirements under the SFA.

Director Notification Obligation. If Eligible Individual is a director,
associate director or shadow director (i.e., a non-director who has sufficient
control so that the directors act in accordance with the directions and
instructions of this individual) of the Company’s local entity in Singapore, he
or she is subject to notification requirements under the Singapore Companies
Act. Some of these notification requirements will be triggered by Eligible
Individual’s participation in the Plan. Specifically, Eligible Individual is
required to notify the local Singapore company when he or she acquires or
disposes an interest in the Company, including when Eligible Individual receives
Shares upon vesting of this Award and when Eligible Individual sells these
Shares. The notification must be in writing and must be made within two days of
acquiring or disposing of any interest in the Company (or within two days of
initially becoming a director, associate director or shadow director of the
Company’s local entity in Singapore). If Eligible Individual is unclear as to
whether he or she is a director, associate director or shadow director of the
Company’s local

23

--------------------------------------------------------------------------------

 

entity in Singapore or the form of the notification, he or she should consult
with his or her personal legal advisor.

Spain

Nature of Grant. This provision supplements the “Nature of Award” section of the
Award Agreement:

In accepting the RSUs, the Eligible Individual consents to participation in the
Plan and acknowledges that he or she has received a copy of the Plan.

Further, the Eligible Individual understands that the Company has unilaterally,
gratuitously and in its sole discretion decided to grant RSUs under the Plan to
individuals who may be employees of the Company or its Affiliates throughout the
world. The decision is a limited decision that is entered into upon the express
assumption and condition that any Award will not economically or otherwise bind
the Company or any of its Affiliates on an ongoing basis. Consequently, the
Eligible Individual understands that the Award is granted on the assumption and
condition that the RSUs or the Shares acquired upon settlement shall not become
a part of any employment contract (either with the Company or any of its
Affiliates) and shall not be considered a mandatory benefit, salary for any
purposes (including severance compensation) or any other right whatsoever. In
addition, the Eligible Individual understands that this Award would not be made
to the Eligible Individual but for the assumptions and conditions referred to
above; thus, the Eligible Individual acknowledges and freely accepts that should
any or all of the assumptions be mistaken or should any of the conditions not be
met for any reason, then any Award shall be null and void.

The Eligible Individual also understands and agrees that, as a condition of the
grant and vesting of the RSUs, the termination of the Eligible Individual’s
employment for any reason (including the reasons listed below), the RSUs will
cease vesting immediately, effective on the date of the Eligible Individual’s
termination of employment. This will be the case, for example, even in the event
of a termination of the Eligible Individual’s employment by reason of, but not
limited to, resignation, retirement, disciplinary dismissal adjudged to be with
cause, disciplinary dismissal adjudged or recognized to be without cause,
individual or collective dismissal on objective grounds, whether adjudged or
recognized to be with or without cause, material modification of the terms of
employment under Article 41 of the Workers’ Statute, relocation under Article 40
of the Workers’ Statute, Article 50 of the Workers’ Statute, unilateral
withdrawal by the Employer and under Article 10.3 of the Royal Decree 1382/1985.
The Eligible Individual acknowledges that he or she has read and specifically
accepts the conditions referred to in the “Termination of Employment” and
“Nature of Award” sections of the Award Agreement.  “Cause” shall be as defined
in the Agreement, regardless of whether the termination is considered a fair
termination (i.e. despido procedente”) under Spanish legislation.

Securities Law Information. The grant of the RSUs and the Shares issued pursuant
to the vesting of the RSUs are considered a private placement outside of the
scope of Spanish laws on public offerings and issuances of securities.

24

--------------------------------------------------------------------------------

 

Exchange Control Information. To participate in the Plan, the Eligible
Individual must comply with exchange control regulations in Spain. The
acquisition of Shares upon vesting of the RSUs and the sale of Shares must be
declared on Form D-6, for statistical purposes, to the Dirección General de
Comercio e Inversiones (the “DGCI”) of the Ministry of Industry, Tourism and
Commerce. Generally, the D-6 form must be filed each January while the shares
are owned or to report the sale of Shares.

Whenever receiving foreign currency payments derived from the ownership of Stock
(i.e., cash dividends or sale proceeds) exceeding €50,000, the Eligible
Individual must inform the financial institution receiving the payment of the
basis upon which such payment is made. the Eligible Individual will need to
provide the institution with the following information: (i) the Eligible
Individual’s name, address, and fiscal identification number; (ii) the name and
corporate domicile of the Company; (iii) the amount of the payment; (iv) the
currency used; (v) the country of origin; (vi) the reasons for the payment; and
(vii) any further information that may be required.

Foreign Asset/Account Reporting Information. To the extent that the Eligible
Individual holds rights or assets (e.g., Shares or cash held in a bank or
brokerage account) outside of Spain with a value in excess of €50,000 per type
of right or asset (e.g., Shares, cash, etc.) as of December 31 each year, the
Eligible Individual will be required to report information on such rights and
assets on his or her tax return for such year. After such rights and assets are
initially reported, the reporting obligation will only apply for subsequent
years if the value of any previously-reported rights or assets increases by more
than €20,000. The reporting must be completed by March 31 following the end of
the relevant year. It is the Eligible Individual’s responsibility to comply with
these reporting obligations, and the Eligible Individual should consult with his
or her personal tax and legal advisors in this regard.

In addition, the Eligible Individual is required to electronically declare to
the Bank of Spain any securities accounts (including brokerage accounts held
abroad), as well as the securities (including Shares acquired under the Plan)
held in such accounts if the value of the transactions for all such accounts
during the prior tax year or the balances in such accounts as of December 31 of
the prior tax year exceeds €1,000,000.

Sweden

There are no country-specific provisions.

Switzerland

Securities Law Information. The Award is considered a private offering in
Switzerland and is therefore not subject to registration.  Neither this document
nor any other materials relating to the RSUs (a) constitutes a prospectus as
such term is understood pursuant to article 652a of the Swiss Code of
Obligations, (b) may be publicly distributed or otherwise made publicly
available

25

--------------------------------------------------------------------------------

 

in Switzerland, or (c) has been or will be filed with, approved or supervised by
any Swiss regulatory authority (in particular, the Swiss Financial Market
Supervisory Authority (FINMA)).

United Arab Emirates

Securities Law Notice.  The Plan is only being offered to qualified employees
and is in the nature of providing equity incentives to employees of the
Company’s Subsidiary in the United Arab Emirates. The Plan and the Agreement are
intended for distribution only to such employees and must not be delivered to,
or relied on by, any other person. Eligible Individual should conduct his or her
own due diligence on the RSUs offered pursuant to this Agreement. If Eligible
Individual does not understand the contents of the Plan and/or the Agreement, he
or she should consult an authorized financial adviser. The Emirates Securities
and Commodities Authority and the Dubai Financial Services Authority have no
responsibility for reviewing or verifying any documents in connection with the
Plan. Further, the Ministry of the Economy and the Dubai Department of Economic
Development have not approved the Plan or the Agreement nor taken steps to
verify the information set out therein, and have no responsibility for such
documents.

United Kingdom

Settlement of Stock Awards. Notwithstanding any discretion or anything to the
contrary in the Plan, the grant of the Award does not provide any right for
Eligible Individual to receive a cash payment and the Awards will be settled in
Shares only.

Tax and National Insurance Contributions Acknowledgment. The following provision
supplements Section 7 of the Agreement:

Eligible Individual agrees that if Eligible Individual does not pay or the
Employer or the Company does not withhold from Eligible Individual the full
amount of Tax-Related Items that Eligible Individual owes in connection with the
vesting of the Stock Award and/or the acquisition of Shares pursuant to the
vesting of the Stock Award, or the release or assignment of the Stock Award for
consideration, or the receipt of any other benefit in connection with the Award
(the “Taxable Event”) within ninety (90) days after the Taxable Event, or such
other period specified in Section 222(1)(c) of the U.K. Income Tax (Earnings and
Pensions) Act 2003, then the amount that should have been withheld shall
constitute a loan owed by Eligible Individual to the Employer, effective ninety
(90) days after the Taxable Event. Eligible Individual agrees that the loan will
bear interest at the official rate of HM Revenue and Customs (“HMRC”) and will
be immediately due and repayable by Eligible Individual, and the Company and/or
the Employer may recover it at any time thereafter by withholding the funds from
salary, bonus or any other funds due to Eligible Individual by the Employer, by
withholding in Shares issued upon vesting of the Award or from the cash proceeds
from the sale of such Shares or by demanding cash or a cheque from Eligible
Individual. Eligible Individual also authorizes the Company to withhold the
transfer of any Shares unless and until the loan is repaid in full.

Notwithstanding the foregoing, if Eligible Individual is an officer or executive
director (as within the meaning of Section 13(k) of the U.S. Securities and
Exchange Act of 1934, as amended), the terms of the immediately foregoing
provision will not apply. In the event that Eligible Individual is an officer or
executive director and Tax-Related Items are not collected from or paid by
Eligible Individual within ninety (90) days of the Taxable Event, the amount of
any uncollected Tax-

26

--------------------------------------------------------------------------------

 

Related Items may constitute a benefit to Eligible Individual on which
additional income tax and National Insurance contributions may be payable.
Eligible Individual will be responsible for reporting any income tax and
National Insurance contributions due on this additional benefit directly to HMRC
under the self-assessment regime.

27